NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 14, 2012
                                   Decided April 12, 2012

                                             Before

                             DANIEL A. MANION, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11‐3346

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.

       v.                                         No. 10‐CR‐197

KEVIN L. BLAKE,                                   C.N. Clevert, Jr.,
     Defendant‐Appellant.                         Chief Judge.

                                          O R D E R

        Kevin Blake pleaded guilty to conspiring to sell more than five kilograms of crack
cocaine between 2007 and 2009. 21 U.S.C. §§ 841(a)(1), 846. The district judge sentenced 
Blake to 8 years’ imprisonment and 5 years’ supervised release. Despite having waived his
right to appeal in his plea agreement, Blake brought this appeal. Blakeʹs counsel now seeks
to withdraw because he believes the appeal would be frivolous. See Anders v. California, 386
U.S. 738 (1967). Blake has not filed a response. See Cir. R. 51(b). We confine our review to the
potential issues identified in counsel’s facially adequate brief. United States v. Schuh, 289
F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first considers whether Blake could argue that his guilty plea is invalid. But
Blake has not contested the validity of the plea, see United States v. Knox, 287 F.3d 667,
671–72 (7th Cir. 2002), and an appeal waiver stands or falls with the plea, so the appeal
No. 11‐3346                                                                              Page 2

waiver must stand. See United States v. Quintero, 618 F.3d 746, 752 (7th Cir. 2010); Nunez v.
United States, 546 F.3d 450, 454 (7th Cir. 2008).

        Blakeʹs broad appeal waiver does exclude challenges based on “(1) any punishment
in excess of the statutory maximum, (2) the sentencing courtʹs reliance on any
constitutionally impermissible factor, and (3) ineffective assistance of counsel.” But Blake’s
sentence did not exceed the applicable statutory maximum, see 18 U.S.C. § 3583(b)(1); 21
U.S.C. § 841(b)(1)(A), and counsel has not identified any improper factors that the court
relied on in sentencing Blake, see United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005).
Nor has counsel identified any basis to question his representation of Blake in the district
court, and in any event a claim of ineffective assistance is more appropriately pursued in a 
collateral proceeding. Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v.
Persfull, 660 F.3d 286, 299 (7th Cir. 2011).

       We GRANT counselʹs motion to withdraw and DISMISS the appeal.